                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.       5:19-cv-01106-JAK (SHK)                               Date: June 21, 2019
Title: Robert Harold McKinney v. Christian Pfeiffer



Present:      The Honorable Shashi H. Kewalramani, United States Magistrate Judge


              D. CASTELLANOS                                          Not Reported
                 Deputy Clerk                                        Court Reporter


    Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                         None Present


Proceedings:       (In Chambers) Order to Show Cause Why This Action Should Not be
                   Dismissed As Untimely

                                            I. SUMMARY

        Petitioner Robert Harold McKinney (“Petitioner”), proceeding in forma pauperis and
pro se, signed and subsequently filed a Petition for Writ of Habeas Corpus by a Person in State
Custody (“Petition” or “Pet.”) pursuant to 28 U.S.C. § 2254. Electronic Case Filing Number
(“ECF No.”) 1, Pet. The Petition was originally mailed on March 31, 2019 and was subsequently
received by the Ninth Circuit Court of Appeals. Id. at 1. That court transferred the matter to
this Court on June 14, 2019. ECF No. 2, Order of Transfer. The Petition, as best as can be
understood, sets forth the following grounds for habeas relief: (1) Sixth Amendment
confrontation clause; (2) Due Process right to fair trial; (3) Due Process – error in denying
motion to suppress; (4) Fundamental miscarriage of justice; and (5) Felony Murder Rule
(collectively, the “Habeas Grounds”). ECF No. 1, Pet. at 3. In support of the Habeas Grounds,
Petitioner cites to Senate Bills 1437, 1393, 1392, 1279; Penal Code 1170.18(a); the Sixth
Amendment; and People v. Sumstine, 36 Cal.3d 909 (1984) and Gonzales v. State of California,
68 Cal.App.3d 621 (1977). Id. at 4.

       Petitioner states that none of these grounds were raised or ruled upon by the state court.
Id. Based on this Court’s review of the docket, however, there was a direct appeal to the
California Supreme Court, which was denied on June 26, 2013 and was assigned case number
S210241.


Page 1 of 6                         CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
        A bigger issue appears to be whether the current habeas petition was filed in a timely
manner. As explained in more detail below, the Petition appears untimely because it was filed
well after the one-year deadline under the Anti-Terrorism and Effective Death Penalty Act of
1996 (“AEDPA”). However, before this Court makes a final decision whether the matter can go
forward, this Court will give Petitioner an opportunity to provide any information he may have
regarding exhaustion and the timely filing of this Petition. Therefore, this Court issues this
Order to Show Cause (“OSC”) why this action should not be dismissed as untimely.
Petitioner’s response is required no later than July 22, 2019.

                                          II. BACKGROUND

         A.     State Court Proceedings

        A summary of the trial proceedings in the San Bernardino County Superior Court is set
forth in the unpublished Court of Appeal opinion in this matter. People v. McKinney, Case No.
E05322, 2013 WL 1281559 (Cal. Ct. App. March 29, 2013). The Court of Appeal provided as
follows:

         Defendant’s first two trials resulted in hung juries. In his third trial, the jury
         found defendant guilty on one count of first degree murder (Pen. Code, §§ 187,
         subd. (a), 189) and one count of willful, deliberate, and premeditated attempted
         murder (Pen. Code, §§ 187, subd. (a), 664, subd. (a)). On both counts, the jury
         found a firearm enhancement (Pen. Code, § 12023.53, subds. (c) [as to attempted
         murder] & (d) [as to murder]) and a gang enhancement (Pen. Code, § 186.22,
         subd. (b)) true.

         Defendant was sentenced to a total of 85 years to life in prison, plus the usual fines
         and fees.

         Defendant now contends that:
         1. The trial court erred by admitting the surviving victim’s identification of him as
         the shooter, because it was the product of an impermissibly suggestive
         identification process.
         2. The trial court erred by finding that Thompson was unavailable.
         3. The trial court erred by admitting Thompson’s statement to the Louisiana
         police, because it was coerced.
         4. The trial court erred by admitting printouts of what was allegedly defendant’s
         MySpace page.
         5. There was insufficient evidence of the “primary activities” element of the gang
         enhancements.

         We find no error. Hence, we will affirm.

Id. at *1; see also ECF No. 1, Pet. at 1-2.



Page 2 of 6                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk DC
        Because the Court may review and consider the information from official websites
regarding the status of Petitioner’s state court matters, the Court takes judicial notice of the
California Court docket pertaining to Petitioner. See Fed. R. Evid. 201 (providing that a court
may take judicial notice of adjudicative facts that “can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned”); Harris v. Cty. of Orange, 682 F.3d
1126, 1131-32 (9th Cir. 2012) (noting that a court may take judicial notice of federal and state
court records). As a result, and after reviewing the California court’s website, Petitioner’s Court
of Appeal proceeding was completed on March 29, 2013, in case number E053233, arising from
trial court case number FSB701325 ECF No. 1, Pet. at 1-2. A petition for review was filed with
the California Supreme Court on April 26, 2013, and that court denied review on June 26, 2013,
in case number S210241. See https://appellatecases.courtinfo.ca.gov/.

       There is no indication that Petitioner later filed any court cases on direct appeal to the
United States Supreme Court or any habeas petitions.

          B.    Federal Court Proceedings

        On March 31, 2019, Petitioner constructively filed the current Petition, proceeding pro se,
and asserted the previously described Habeas Ground. See Roberts v. Marshall, 627 F.3d 768,
770 n.1 (9th Cir. 2010) (noting that under the “mailbox rule,” which allows the Court to
determine that when a pro se prisoner gives prison authorities a pleading to mail to court, the
court deems the pleading constructively “filed” on the date it is signed). Though Petitioner
originally filed it with the Ninth Circuit, that court transferred the matter to this Court on June
14, 2019. ECF No. 2, Order of Transfer.

       The docket does not show that Petitioner has filed the necessary papers to proceed
without paying the filing fees. Petitioner is, therefore, ordered to fill out and submit the attached
forms and provide the necessary information to claim in forma pauperis status if he wishes to
proceed in this matter.

                                           III. DISCUSSION

        Because the Petition was filed after the President signed into law the AEDPA, it is subject
to the AEDPA’s one-year statute of limitations, as set forth at 28 U.S.C. § 2244(d). See
Campbell v. Henry, 614 F.3d 1056, 1058 (9th Cir. 2010). 28 U.S.C. § 2244(d) provides:

                  (1)    A 1-year period of limitation shall apply to an application for a writ
         of habeas corpus by a person in custody pursuant to the judgment of a State court.
         The limitation period shall run from the latest of–
                         (A)     the date on which the judgment became final by conclusion
         of direct review or the expiration of the time for seeking such review;
                         (B)     the date on which the impediment to filing an application
         created by State action in violation of the Constitution or laws of the United States
         is removed, if the applicant was prevented from filing by such State action;
                         (C)     the date on which the constitutional right asserted was
         initially recognized by the Supreme Court, if the right has been newly recognized
Page 3 of 6                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk DC
         by the Supreme Court and made retroactively applicable to cases on collateral
         review; or
                      (D)    the date on which the factual predicate of the claim or
         claims presented could have been discovered through the exercise of due
         diligence.

         A.    Unless A Basis For Tolling The Statute Existed, Petitioner’s Last Day To
               File His Federal Habeas Petition Was September 24, 2014.

        As noted, Petitioner appears to have appealed his California Court of Appeal ruling to the
California Supreme Court and that court denied review on June 26, 2013. Petitioner then had 90
days to file a request for a writ of certiorari with the United States Supreme Court, Sup. Ct. R. 13,
which he did not appear to do. Therefore, the AEDPA one-year statute of limitations began to
run on September 24, 2013 and, absent the application of an alternate start date under
§ 2244(d)(1) or sufficient statutory or equitable tolling, the limitations period expired one year
later, on September 24, 2014. See Patterson v. Stewart, 251 F.3d 1243, 1246 (9th Cir. 2001).
Thus, Petitioner’s conviction became final on September 24, 2013, and, under AEDPA, he had
until September 24, 2014 to file his federal petition for habeas review.

        Specifically, Petitioner does not appear to contend that he is entitled to a later trigger date
under 28 U.S.C. § 2244(d)(1)(B) or (C), and the Court has no information to find that either of
those bases would apply. There is no indication that Petitioner was impeded from filing his
federal petition by unconstitutional state action and is thereby entitled to a later trigger date
under § 2244(d)(1)(B).

         Moreover, it does not appear that Petitioner has a basis for contending that he is entitled
to a later trigger date under § 2244(d)(1)(C) because his claims are based on a federal
constitutional right that was initially recognized by the United States Supreme Court subsequent
to the date his conviction became final and that has been made retroactively applicable to cases
on collateral review. Finally, for purposes of § 2244(d)(1)(D), the statute of limitations begins to
run when a prisoner “knows (or through diligence could discover) the important facts, not when
the prisoner recognizes their legal significance.” See Hasan v. Galaza, 254 F.3d 1150, 1154 n.3
(9th Cir. 2001) (citation omitted). Here, Petitioner’s claims are not based on facts of which
petitioner was unaware, or which could not have been discovered through the exercise of due
diligence prior to the date his conviction became final.

        Consequently, Petitioner’s conviction became final on September 24, 2013 and the
limitations period expired one year later on September 24, 2014. Petitioner did not
constructively file his Petition until March 31, 2019. Thus, absent tolling, the Petition is untimely
by over four years.

        The burden of demonstrating that the AEDPA’s one-year limitations period was
sufficiently tolled, whether statutorily or equitably, rests with the petitioner. See, e.g., Pace v.
DiGuglielmo, 544 U.S. 408, 418 (2005); Zepeda v. Walker, 581 F.3d 1013, 1019 (9th Cir. 2009);
Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002). For the reasons discussed below, the

Page 4 of 6                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk DC
Petitioner would need to provide information showing that he was entitled to tolling, or a delay,
under another party of AEDPA.

         B.    Petitioner Does Not Appear Entitled to Statutory Tolling.

        Section 2244(d)(2) of Title 28 of the United States Code provides: “The time during
which a properly filed application for State post-conviction or other collateral review with respect
to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.”

        Here, the Court is not aware of any information from Petitioner’s filings or the Court’s
independent review of the various state and federal docketing websites that would show that
Petitioner will be able to meet his burden of establishing entitlement to any statutory tolling of the
limitations period under 28 U.S.C. § 2244(d)(2) because there do not appear to be any state or
federal habeas petitions filed after June 26, 2013. Once the limitations period had lapsed by the
September 24, 2014, it could not be reinitiated. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th
Cir. 2003) (holding that § 2244(d) “does not permit the reinitiation of the limitations period that
has ended before the state petition was filed”). Accordingly, it does not appear Petitioner will be
entitled to statutory tolling.

         C.    Petitioner Does Not Appear Entitled To Equitable Tolling.

         Another way to extend the AEDPA deadline to file a federal habeas petition is called
equitable tolling. See Holland v. Florida, 560 U.S. 631, 634 (2010) (holding “that the timeliness
provision in the federal habeas corpus statute is subject to equitable tolling”). In order to qualify
for this type of tolling, or delay, Petitioner must show two things: “(1) [T]hat [the petitioner] has
been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his
way.” Pace, 544 U.S. at 418; see also Holland, 560 U.S. at 649 (applying Pace standard).
Additionally, “the prisoner must show that the ‘extraordinary circumstances’ were the cause of
his untimeliness.” Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003) (citation omitted); see
also Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir. 2009) (quoting Spitsyn). Claims of equitable
tolling are difficult to be successful on because they are construed narrowly by the courts, and
“[t]he threshold necessary to trigger equitable tolling under [the] AEDPA is very high, lest the
exceptions swallow the rule.” Mendoza v. Carey, 449 F.3d 1065, 1068 (9th Cir. 2006) (citation
omitted).

       Here, at this point, there is no indication that the AEDPA one-year statute of limitations
would be delayed on this basis, but the Court gives Petitioner an opportunity to provide any
information in this regard before making a final decision on equitable tolling.

                                             IV. ORDER

       Petitioner is ORDERED TO SHOW CAUSE why this action should not be dismissed for
being untimely by filing a written response no later than July 22, 2019.



Page 5 of 6                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk DC
        The Court warns Petitioner that failure to timely file a response to this Order will
result in the Court dismissing this action with prejudice as untimely, and for failure to
prosecute and comply with court orders. See Fed. R. Civ. P. 41(b).

      The Clerk of Court is directed to serve a copy of this Order on Petitioner at his
current address of record as well as documents necessary to petition the Court to proceed in
forma pauperis.

         IT IS SO ORDERED.




Page 6 of 6                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
